


EXHIBIT 10.7

AMENDMENT NO. 2 AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 and Consent to AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of December 19, 2007 (this “Amendment”), is entered into among WARNACO INC.,
a Delaware corporation (the “Borrower”), THE WARNACO GROUP, INC., a Delaware
corporation (“Group”), CITICORP NORTH AMERICA, INC. (“CNAI”) as Revolving
Facility Agent (as defined below) on behalf of each Revolving Credit Lender
executing a Lender Consent (as defined below) and CNAI as Term Facility Agent
(as defined below) on behalf of each Term Loan Lender executing a Lender Consent
and amends the Amended and Restated Credit Agreement, dated as of January 31,
2006 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Group, the
Lenders and Issuers party thereto, CNAI, as administrative agent for the
Revolving Credit Facility (the “Revolving Facility Agent”) and as administrative
agent for the Term Loan Facility (the “Term Facility Agent” and, together with
the Revolving Facility Agent, in such capacities, the “Administrative Agents”),
CNAI, as Collateral Agent for the Secured Parties, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, BANK OF AMERICA, NA, THE CIT GROUP/COMMERCIAL SERVICES, INC.
and WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) (F/K/A, CONGRESS FINANCIAL
CORPORATION (CENTRAL)), as Co-Documentation Agents, and CITIGROUP GLOBAL MARKETS
INC. and J.P. MORGAN SECURITIES, INC., as Joint Lead Arrangers and Joint Lead
Book Managers. Capitalized terms used herein and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement.

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in certain respects as set forth below; and

WHEREAS, the Lenders constituting Requisite Lenders have agreed, subject to the
terms and conditions hereinafter set forth, to amend the Credit Agreement in
certain respects as set forth below;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

Section 1. Amendments to the Credit Agreement

Effective as of the Amendment No. 2 Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 2 (Conditions Precedent to the Effectiveness of this Amendment) hereof,
the Credit Agreement is hereby amended as follows:

 

 

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

(a) Amendments to Article I (Definitions, Interpretation and Accounting Terms)

(i) The following definitions are hereby inserted in Section 1.1 (Defined Terms)
of the Credit Agreement in the appropriate place to preserve the alphabetical
order of the definitions in such section:

“Calvin Klein Transaction” means the transfer to Phillips-Van Heusen Corporation
and/or its subsidiaries of the Calvin Klein Collection business (including,
without limitation, Confezioni Moda Italia Srl) by Group and/or its
subsidiaries.

“Catalina/Anne Cole Sale” means the sale of certain assets of Group and/or its
subsidiaries relating to the Catalina , Cole of California and Anne Cole
swimwear businesses.

“Lejaby Sale” means the sale by Warnaco BV Netherlands of the stock of Lejaby
SAS, Euralis SAS, Lejaby Taiwan Co. Ltd. And Warnaco Srl Italy and certain
assets of Group and/or its subsidiaries relating to the Lejaby, Rasurel and
Elixir trademarks.

(ii) The definition of Net Cash Proceeds is hereby amended by amending and
restating such definition in its entirety to read as follows:

“Net Cash Proceeds” means proceeds received by Group or any of its Subsidiaries
after the Closing Date in cash or Cash Equivalents from any (a) Asset Sale other
than an Asset Sale permitted under clauses (a), (c), (d), (e), (f), (g), (h) and
(l) of Section 8.4 (provided, however, with respect to the Lejaby Sale, that
proceeds received in connection therewith shall be excluded solely to the extent
they are not directly received by a Loan Party), net of (i) the reasonable cash
costs of sale, assignment or other disposition, (ii) taxes paid or payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by a perfected Lien on the
assets subject to such Asset Sale; provided, however, that the evidence of each
of (i), (ii) and (iii) are provided to the Administrative Agents in form and
substance satisfactory to them; (b) Property Loss Event and (c) Debt Issuance
other than a Debt Issuance permitted under clauses (a) through (n) of Section
8.1.

(b) Amendments to Article VIII (Negative Covenants)

(i) Section 8.4 (Sale of Assets) of the Credit Agreement is hereby amended by
deleting the “and” at the end of clause (j) thereof, replacing the period at the
end of clause k) thereof with a semicolon and inserting new clauses (l) and (m)
at the end thereof to read in its entirety as follows:

(l) the Lejaby Sale as long as the purchase price paid to such Warnaco Entity
for such assets shall be no less than the Fair Market Value of such assets at
the time of such sale; and

 

 

-2-

 

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

(m) the Catalina/Anne Cole Sale as long as the purchase price paid to such
Warnaco Entity for such assets shall be no less than the Fair Market Value of
such assets at the time of such sale.

(ii) Section 8.6 (Prepayment and Cancellation of Indebtedness) of the Credit
Agreement is hereby amended by amending and restating paragraph (b) in its
entirety to read as follows:

(b) Neither Group nor the Borrower shall, nor shall they permit any of their
respective Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness; provided,
however, that any Warnaco Entity may: (i) prepay the Obligations in accordance
with the terms of this Agreement, (ii) make regularly scheduled or otherwise
required repayments or redemptions of Indebtedness, (iii) make permitted
repayments of any Indebtedness permitted by Section 8.1 hereof solely to the
extent that such Indebtedness is “revolving”, (iv) prepay any intercompany
Indebtedness payable to the Borrower or any of its Subsidiaries by the Borrower
or any of its Subsidiaries, (v) repurchase, repay or redeem Senior Notes;
provided, however, that (A) there shall have been no Revolving Credit
Outstandings (other than Letter of Credit Obligations) for a period of at least
ten (10) Business Days immediately prior to making any such repurchases,
repayments or redemptions and (B) after giving effect to each such repurchase,
repayment or redemption, Available Credit is at least equal to $50,000,000, (vi)
renew, extend, refinance and refund Indebtedness, as long as such renewal,
extension, refinancing or refunding is permitted under Section 8.1(f) and (vii)
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof any Indebtedness of any Warnaco Entity up to an aggregate
amount, together with any payment made under Section 8.5(e) (but not including
any payments on Indebtedness permitted in clauses (i) through (v) above), of
$50,000,000, if after giving effect to such payment, Cash on Hand is at least
equal to $50,000,000.

Section 2. Consent.

(a) Subject to the satisfaction (or wavier) of the conditions set forth in
Section 3 (Conditions Precedent to the Effectiveness of this Amendment) hereof,
the Lenders party to the Lender’s Consent, constituting the Requisite Lenders,
and the Administrative Agents, hereby consent to the Calvin Klein Transaction as
long as such transaction is entered into on terms and pursuant to documentation
in form and substance reasonably acceptable to the Administrative Agents.

Section 3. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment No. 2 Effective Date”) or duly waived by the
Administrative Agents:

(a) Certain Documents. The Administrative Agents shall have received each of the
following, each dated the Amendment No. 2 Effective Date (unless otherwise
agreed by the Administrative Agents), in form and substance satisfactory to the
Administrative Agents:

 

 

-3-

 

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

(i) this Amendment, duly executed by the Borrower, Group, each the
Administrative Agent and the Collateral Agent;

(ii) the Consent and Agreement, in the form attached hereto as Exhibit A (each,
a “Guarantor Consent”), executed by each of the Guarantors;

(iii) the Acknowledgment and Consent, in the form attached hereto as Exhibit B
(each, a “Lender Consent”), executed by the Lenders which, when combined,
constitute the Requisite Lenders; and

(iv) such additional documentation as either Administrative Agent may reasonably
require;

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Administrative Agents and each Lender;

(c) Representations and Warranties. Each of the representations and warranties
contained in Article IV (Representations and Warranties) of the Credit
Agreement, the other Loan Documents or in any certificate, document or financial
or other statement furnished at any time under or in connection therewith are
true and correct in all material respects on and as of the Amendment No. 2
Effective Date, in each case as if made on and as of such date and except to the
extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date; provided,
however, that references therein to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Amendment;

(d) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing, on the
Amendment No. 2 Effective Date;

(e) No Litigation. No litigation shall have been commenced against any Loan
Party or any of its Subsidiaries, on the Amendment No. 2 Effective Date, seeking
to restrain or enjoin (whether temporarily, preliminarily or permanently) the
performance of any action by any Loan Party required or contemplated by this
Amendment or the Credit Agreement or any Loan Document, in either case, as
amended hereby; and

(f) Fees and Expenses Paid. The Borrower shall have paid all Obligations due,
after giving effect to this Amendment, on or before the Amendment No. 2
Effective Date including, without limitation, all costs and expenses of the
Agents in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agents with respect thereto) and all other costs,
expenses and fees due under any Loan Document.

 

 

-4-

 

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

Section 4. Representations and Warranties

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment, the Borrower and Group hereby represent and warrant to the
Administrative Agents, the Collateral Agent and each Lender as follows:

(a) this Amendment and the Guarantor Consents have been duly authorized,
executed and delivered by the Borrower, Group and each Guarantor, as applicable,
and constitutes a legal, valid and binding obligation of the Borrower, Group and
each Guarantor, as applicable, enforceable against the Borrower, Group and each
Guarantor, as applicable, in accordance with their terms and the Credit
Agreement as amended by this Amendment, constitutes the legal, valid and binding
obligation of the Borrower and Group enforceable against the Borrower and Group
in accordance with its terms;

(b) no Default or Event of Default has occurred and is continuing; and

(c) no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment, the Credit Agreement or any Loan Document, in
each case as amended hereby (if applicable).

Section 5. Fees and Expenses

(d) As consideration for the execution of this Amendment, the Borrower and each
other Loan Party jointly and severally agrees to pay to the applicable
Administrative Agent for the account of each Lender for which such
Administrative Agent shall have received (by facsimile or otherwise) an executed
signature page (or a release from escrow of a signature page previously
delivered in escrow) for this agreement by 5 p.m. (New York Time) on December
19, 2007 (or such later date or time as the Administrative Agents and the
Borrower may agree), an amendment fee equal to 0.125% of the sum of such
Lender’s Revolving Credit Commitments then in effect plus the principal amount
of such Lender’s outstanding Term Loans.

(e) The Borrower, Group and each other Loan Party agrees to pay on demand in
accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
Agreement all costs and expenses of the Agents in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agents with respect thereto).

Section 6. Reference to the Effect on the Loan Documents

(f) Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder”, “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment as of the Amendment No. 2 Effective Date.

 

 

-5-

 

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

(g) Each reference in this Amendment to “Administrative Agent” shall mean and be
a reference to the Revolving Facility Agent or the Term Facility Agent as
applicable.

(h) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(i) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, Issuers, Syndication Agent, Documentation Agent, the
Collateral Agent or either Administrative Agent under any of the Loan Documents,
nor constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.

(j) This Amendment is a Loan Document.

Section 7. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 8. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 9. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 10. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement or, as the case may be, the Guaranty.

 

 

-6-

 

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

Section 11. Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 13. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

 

-7-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

WARNACO INC.,
as Borrower



 

By: 


/s/ Lawrence R. Rutkowski

 

 

 

Name:

Lawrence R. Rutkowski

 

 

 

Title:

Executive V.P. & Chief Financial Officer

 

 

 

THE WARNACO GROUP INC.,
as Group



 

By: 


/s/ Lawrence R. Rutkowski

 

 

 

Name:

Lawrence R. Rutkowski

 

 

 

Title:

Executive V.P. & Chief Financial Officer

 

 

 

CITICORP NORTH AMERICA INC.,
as Revolving Facility Agent, Term Facility Agent, Collateral Agent and Lender



 

By: 


/s/ Keith R. Gerding

 

 

 

Name:

Keith R. Gerding

 

 

 

Title:

Director & Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and Lender



 

By: 


/s/ Christine Herrick

 

 

 

Name:

Christine Herrick

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF CONSENT AND AGREEMENT OF GUARANTORS

The undersigned hereby consents to Amendment No. 2 and Consent to the Amended
and Restated Credit Agreement, dated as of the date hereof (“Amendment No. 2”;
capitalized terms used herein but not defined herein are used with the meanings
given them in Amendment No. 2), entered into among WARNACO INC., a Delaware
corporation, THE WARNACO GROUP, INC., a Delaware corporation, and CITICORP NORTH
AMERICA, INC., as Administrative Agent on behalf of each Lender executing a
Lender Consent.

The undersigned further agrees that the terms of Amendment No. 2 shall not
affect in any way its obligations and liabilities under the Loan Documents (as
amended and otherwise expressly modified by Amendment No. 2), all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed.

This Consent and Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same consent. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Consent and Agreement. Notices to parties hereto shall be given as provided
in Amendment No. 2.

The terms of this Consent and Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

This Consent and Agreement shall be governed by and construed in accordance with
the law of the State of New York.

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Consent and Agreement to be
duly executed and delivered as of December 19, 2007.

 

 

 

THE WARNACO GROUP INC.,
as Guarantor



 

By: 


/s/ Lawrence R. Rutkowski

 

 

 

Name:

Lawrence R. Rutkowski

 

 

 

Title:

Executive V.P. & Chief Financial Officer

 

 

 

AUTHENTIC FITNESS ON-LINE, INC.
CALVIN KLEIN JEANSWEAR COMPANY
CCC ACQUISITION CORP.
CKJ HOLDINGS, INC.
DESIGNER HOLDINGS LTD.
OCEAN PACIFIC APPAREL CORP.
WARNACO PUERTO RICO, INC.
WARNACO RETAIL INC.
WARNACO SWIMWEAR INC.
WARNACO SWIMWEAR PRODUCTS INC.,
CKU.COM INC.,
WARNACO U.S., INC.,
as Guarantors



 

By: 


/s/ Lawrence R. Rutkowski

 

 

 

Name:

Lawrence R. Rutkowski

 

 

 

Title:

Vice President

 

ACKNOWLEDGED AND AGREED
as of the date first above written:

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

as Revolving Facility Agent, Term Facility Agent and Collateral Agent

 

 

 

 

By: 


/s/ Keith R. Gerding

 

 



Name: 

Keith R. Gerding

 

 

 

Title: 

Director & Vice President

 

 

 

 

 

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF CONSENT OF LENDERS

TO

AMENDMENT NO. 2 AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT

Each of the undersigned is a Lender or Issuer party to the Amended and Restated
Credit Agreement, dated as of January 31, 2006 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the WARNACO INC., a Delaware corporation, THE WARNACO GROUP,
INC., a Delaware corporation, the Lenders and Issuers party thereto, CITICORP
NORTH AMERICA, INC. (“CNAI”), as administrative agent for the Revolving Credit
Facility (the “Revolving Facility Agent”) and as administrative agent for the
Term Loan Facility (the “Term Facility Agent” and, together with the Revolving
Facility Agent, in such capacities, the “Administrative Agents”), CNAI, as
Collateral Agent for the Secured Parties, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, BANK OF AMERICA, NA, THE CIT GROUP/COMMERCIAL SERVICES, INC.
and WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) (F/K/A, CONGRESS FINANCIAL
CORPORATION (CENTRAL)), as Co-Documentation Agents, and CITIGROUP GLOBAL MARKETS
INC. and J.P. MORGAN SECURITIES, INC., as Joint Lead Arrangers and Joint Lead
Book Managers.

Each of the undersigned hereby consents, pursuant to and in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement, to the
amendment and other terms of Amendment No. 2 and Consent to the Credit
Agreement, dated as of December 19, 2007 (“Amendment No. 2”) and acknowledges
and agrees to be bound by the terms of Amendment No. 2 and that the terms of
Amendment No. 2 shall not affect its obligations and liabilities as a Lender
under the Loan Documents (other than as expressly described in Amendment No. 2),
that all of such obligations and liabilities remain in full force and effect and
are hereby reaffirmed.

This consent may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same consent. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this consent. Notices to parties hereto shall be given as provided in Amendment
No. 2.

The terms of this consent shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.

This consent shall be governed by and construed in accordance with the law of
the State of New York.

Dated as of December 19, 2007.

[SIGNATURE PAGES FOLLOW]

 

 

--------------------------------------------------------------------------------






 

 

 

Lenders:



 


By: 



 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------